FILED
                             NOT FOR PUBLICATION                            JUN 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VELY ANDAJANI,                                   No. 09-73411

               Petitioner,                       Agency No. A088-271-054

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Vely Andajani, a Christian and ethnically Chinese native and citizen of

Indonesia, petitions for review of the Board of Immigration Appeals’ order

affirming without opinion the immigration judge’s (“IJ”) denial of her application

for asylum, withholding of removal, and relief under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence, see Halim v. Holder, 590 F.3d 971, 975 (9th Cir. 2009), and

we deny the petition for review.

      Even if all of the incidents of harassment Andajani experienced in Indonesia

were on account of a protected ground, the record does not compel the conclusion

that they rose to the level of persecution, either individually or cumulatively. See

id. at 975-76 (incidents suffered by ethnic Chinese petitioner in Indonesia,

considered in the aggregate, did not amount to persecution); Wakkary v. Holder,

558 F.3d 1049, 1059-60 (9th Cir. 2009).

      Substantial evidence also supports the IJ’s finding that, even under a

disfavored group analysis, Andajani failed to establish sufficient individualized

risk of persecution to show a well-founded fear of persecution. See Halim, 590

F.3d at 979; cf. Sael v. Ashcroft, 386 F.3d 922, 927-28 (9th Cir. 2004). In addition,

the evidence does not establish a pattern or practice of persecution of ethnic

Chinese Christians in Indonesia. See Halim, 590 F.3d at 979; Wakkary, 558 F.3d

at 1061-62. Further, Andajani’s contention that the IJ failed to analyze her

experiences in the context of widespread discrimination and persecution of Chinese

in Indonesia is belied by the record. Accordingly, her asylum claim fails.




                                          2                                      09-73411
      Because Andajani has failed to meet the lower burden of proof for asylum, it

follows that she has not met the higher standard for withholding of removal. See

Halim, 590 F.3d at 980 n.7.

      Finally, substantial evidence supports the IJ’s denial of CAT relief because

Andajani failed to establish it is more likely than not she will be tortured if

returned to Indonesia. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                           3                                      09-73411